—Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 24, 1983, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*516The evidence proved beyond a reasonable doubt that defendant committed the acts for which he was convicted (see Jackson v Virginia, 443 US 307; People v Kennedy, 47 NY2d 196).
We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.